Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 03-1375

                              JOHN TOOLIN,

                        Plaintiff, Appellant,

                                     v.

                        STEVE WHITE, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE


          [Hon. George Z. Singal, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
                Selya and Lipez, Circuit Judges.



    John Toolin on brief pro se.




                             March 18, 2004
                Per Curiam.    Pro se plaintiff-appellant John Toolin, a

prisoner, appeals from the district court's sua sponte dismissal of

his civil rights complaint pursuant to 28 U.S.C. § 1915A(b)(1). We

review the dismissal of Toolin's complaint de novo, accepting all

of the well-pleaded factual allegations as true and drawing all

reasonable        inferences   in   the   plaintiff's   favor.     Calhoun   v.

DeTella, 319 F.3d 936, 939 (7th Cir. 2003); see Soto-Negron v.

Taber Partners I, 339 F.3d 35, 38 (1st Cir. 2003).                    We have

reviewed Toolin's brief and the record on appeal.                We affirm the

dismissal of Toolin's complaint, but on a basis different from the

district court.

                In his complaint, Toolin alleges that he was deprived of

additional, discretionary "administrative days" which would have

shortened the length of his sentence.1             The district court said

that Toolin's claims are not cognizable under Heck v. Humphrey, 512

U.S. 477 (1994), because they would imply the invalidity of the

sentence--a position supported by Heck's extension in Edwards v.

Balisok, 520 U.S. 641 (1997), to cover disciplinary determinations

that affect the length of a sentence.

                There is some division of views as to whether the Heck

and Edwards bar applies after release of the prisoner, when habeas

is no longer available.         But Toolin does not argue this point and



        1
            Toolin is currently incarcerated, apparently for an unrelated
case.

                                          -2-
we see no reason to address it since, in any event, the complaint

does not   allege   deprivation   of    a   constitutional    right.     The

materials that Toolin has himself submitted show that the credits

sought were   discretionary   and,     in   the   absence   of   a   specific

unconstitutional motive, there is no due process violation.               Cf.

Olsen v. Correiro, 189 F.3d 52, 66 n.16 (1st Cir. 1999) (noting

that, to prevail in § 1983 suit, plaintiff must establish that

defendants deprived him of constitutional right).

           The judgment of the district court is summarily affirmed

on this alternative basis.    See 1st Cir. R. 27(c).




                                  -3-